﻿I
come before this parliament of humankind to present
my final report as a Head of State who believes in
interdependence and for whom sovereignty is not a
closed door separating nations, but rather an open
window affording a glimpse into the identity of each
one, furthering the respectful interchange of
experiences and the quest for understanding and
solidarity among peoples.
My presence here reflects Guatemala’s
commitment to the United Nations, whose presence in
my country has been crucial to the implementation of
the Peace Agreements concluded in 1996. It also gives
me the opportunity to participate in the debate
concerning the main subjects that make up the
international agenda, while at the same time allowing
me once again to express our solidarity with the
inhabitants of the great city of New York over the
tragic events of two years ago.
I wish to reiterate our energetic repudiation of the
treacherous attack against United Nations headquarters
in Baghdad that took place just a few weeks ago. We
especially regret the loss of valuable officials of the
Organization, including the esteemed Sergio Vieira de
Mello.
I also wish to express our gratitude to Mr. Jan
Kavan, of the Czech Republic, for his enlightened
leadership of the previous session. At the same time, I
would like very sincerely to congratulate Mr. Julian
Hunte on having assumed the presidency of the
General Assembly at this session. We are pleased to see
a distinguished representative of our own region
occupy such an important post. We have no doubt that,
with his proven abilities and his well-known
experience, he will be quite successful in conducting
our deliberations.
Guatemala, just like its brotherly countries in
Latin America, has experienced a dramatic period at
the close of the twentieth century. That time has been
characterized by a complex agenda involving various
challenges, including those of entering into the
globalization process, building peace with justice and
consolidating democracy in a way that includes good
governance.
13

In that regard, during the last four years we have
sought to make progress in opening up Guatemala to
the world and in making it part of globalization’s
technological, financial and cultural currents. We
promoted the democratization of institutions,
mechanisms, practices and values capable of
commingling freedom with authority and effectiveness
with equality. We have also nurtured the concept of
peace based on justice and respect for human rights.
Guatemala is a country where several historical
tasks remain to be completed or have been permanently
postponed. When I assumed the presidency, in January
2000, I resolved to thoroughly address some of those
pending issues. We have freed our country from its
captivity by powerful economic interests. There are no
longer tax exemptions that favour individuals. Trade
policy is no longer manipulated to the detriment of the
production of small farmers. Economic policy is now
seen as an instrument of social development. After a
century of captive markets, local monopolies are now
exposed to competition.
The Peace Agreements bestowed on Guatemala a
programme for democratization. With an eye towards
the twenty-first century, the Agreements constitute a
proposal for a wide-ranging reinvigoration of
coexistence between Guatemalans. But the Agreements
have also presented us with the challenge of
simultaneously completing various tasks pertaining to
different historical processes that other societies have
carried out in stages.
I am pleased to say that we have made progress in
various substantive areas. However, I must also admit
that we have fallen short, or inadequately addressed,
other areas.
Against the opposition of powerful interests, we
made a determined effort to increase the tax rate. We
achieved a historical level in the collection of taxes,
but without attaining the goal that had been set.
We carried out the most significant financial
reform since 1945 in order to modernize the banking
system, reduce the risks of speculation and restore to
the system its true mediation function.
We modernized the labour law, which since 1944
had suffered a series of setbacks. We consistently
raised the minimum wage in real terms at an
unprecedented pace. On average, workers in the
countryside now earn 50 per cent more than they did
four years ago.
Our illiteracy rate has historically been shameful.
We therefore adopted plans that made it possible to
reduce that rate by almost half. Special attention has
been devoted to young girls. Through scholarships and
school feeding programmes, we have removed tens of
thousands of children from child labour. We have also
reformed curricula to include the philosophy of the
Peace Agreements. And we have considerably
increased school enrolment.
With regard to basic health care, we have
confronted structural weaknesses in the critical areas of
child and maternal mortality rates and nutrition.
However, much more remains to be done. We are
in an unfavourable economic environment. The
traditional engines of growth and employment have
weakened, and the necessary changes in production are
taking place slowly. We have therefore undertaken a
massive effort to stabilize the economy and have
implemented emergency measures, such as providing
small farmers with agricultural supplies so that they
can sustain their productive capacity.
The issue of transforming the production process
is so sensitive that it was a contributing factor in the
civil war that raged for almost 40 years during the last
century. Recognizing the urgency of the issue, I
introduced reconciliation mechanisms in which all
sectors participate in an effort to define the country’s
strategic policies, including in the areas of economic
and rural development.
Our people have made significant advances in the
area of participation in the past three years. We have
carried out the country’s most significant reform by
decentralizing our institutions, strengthening local
development councils and granting greater powers and
functions to municipal governments. Indigenous
peoples are now recognized as such and are able to
participate in defining a new institutional landscape
grounded in their own cultures. Women also have an
increased public role and are developing innovative
ways of organizing.
All those efforts are aimed at reweaving our
social fabric, which had been torn apart by the war.
Reconciliation is an essential task in that regard, and
the Government must foster a favourable climate for it
to take place. That is why I assumed international
14

commitments to counter violations of human rights.
That is also why we have begun a national
compensation programme that includes reparations for
the families of the more than 200,000 victims of the
war, most of whom were indigenous persons. We also
trust that the High Commissioner for Human Rights
will establish an Office in Guatemala.
Nevertheless, impunity continues to be a difficult
issue to overcome. Judicial bodies continue to be weak,
which is what led me to put forward an unprecedented
temporary measure to strengthen local institutional
capacity. I asked for the support of the United Nations
in immediately establishing a commission to
investigate illegal groups and clandestine security
mechanisms, as several repressive groups of the past
that are now in league with organized crime are
threatening and intimidating human rights activists,
judges and journalists.
Civilian authority must be strengthened if we are
to restore all aspects of democracy. Our efforts in that
regard have been clear. We have established a civilian
national intelligence agency, as well as a civilian body
responsible for presidential security. We now have a
defence policy in keeping with the principles of
democratic security that was the product of an open
debate among the members of our society. We have
designed laws to provide for free access to information,
the declassification of secret State archives and the
establishment of civilian controls over security
functions, which includes an advisory council on
security. Those efforts are well under way and should
be fully implemented during the next few years.
Promoting a culture of peace has not been easy.
The trauma of war continues to hamper trust in our
society. Political polarization also exists, as a result of
powerful economic and military groups defending their
privileges. However, human life is less endangered and
the democratization process continues to move
forward.
I will fulfil two other basic commitments in the
remaining 114 days of my presidency. One of them will
be to ensure that Guatemalans are able to take part in a
free and transparent electoral process that is closely
monitored by the international community and in
which all political forces participate without exception.
Such an event will be taking place for only the second
time in our history during the past century.
The second commitment involves carrying out an
orderly transition of power that safeguards the reforms
begun in the context of the Peace Agreements. To that
end, I have worked with my Government team to come
up with a basic transition agenda that includes
providing for continuity in programmes and policies
and the strengthening of institutions involved in the
peace process.
I would now like to turn briefly to some of the
issues we will be dealing with during this session. In
particular, I would like to respond to the challenge that
the Secretary-General put before us this morning,
namely, how to rethink the United Nations in these
times of fundamental changes.
As I have already said, we fully support the
United Nations as the highest proponent of
multilateralism. We also firmly support the stewardship
of Secretary-General Kofi Annan. We concur with his
view that it is imperative that we adapt the
Organization to the exigencies of globalization. We
will also support efforts aimed at improving the
managerial capacities of the Secretariat and at
promoting the reform of intergovernmental bodies.
We therefore believe that we should not delay our
efforts to make the Security Council more
representative, and its procedures more transparent.
Moreover, we think that it is necessary to strengthen
the General Assembly and the Economic and Social
Council in order that the three principal organs of our
Organization mutually support one another.
We reiterate our opposition to all forms of
terrorism and we support the collective efforts of the
international community to combat that scourge.
We believe that the United Nations should
continue to give priority to the essential issue of
development. Along with multilateral financial
organizations, our Organization should dedicate itself
to the task of ensuring that the benefits of globalization
are widely shared among all the inhabitants of the
world. We also stress the singular importance of the
Monterrey Consensus and the Johannesburg Plan of
Action.
We express our disappointment at the lack of
progress made at the recent meeting of trade ministers
held in Cancún. As part of the G-21, we commit
ourselves to working constructively to bring together
the positions of all parties to produce a more open and
15

transparent international trade regime that provides
more opportunities for developing countries.
We also underscore the need to give greater
importance in the international agenda to the situation
of immigrants and migrant workers while focusing on
undocumented immigrants, who constitute a vulnerable
group vis-à-vis the need to protect human rights.
I would especially like to refer to the subject of
children and to the obligation of States to guarantee
their rights and protection. A case in point is the effort
that is taking place in the context of the Convention on
the Rights of the Child to re-establish links between
three Guatemalan children and their mother, Gabriela
Arias.
We support all efforts to put an end to the tragic
spiral of violence afflicting the Middle East and to
achieve a just and lasting peace in that long-suffering
region.
We associate ourselves with efforts aimed at
restoring peace, security and the rule of law in Iraq, as
well as to reinstate that country’s sovereignty. We share
the view that the United Nations should play a
significant role in that undertaking.
We support the heartfelt aspiration of the 23
million citizens of the Republic of China on Taiwan to
be represented in international organizations such as
the United Nations. Guatemala, like all of Central
America, believes those aspirations to be a positive
force for peace and democracy in the world.
We are making our best effort to strengthen the
bonds of friendship and neighbourliness with Belize,
without prejudice to the search for ways to peacefully,
honourably, equitably and permanently resolve our
territorial dispute. We express our complete willingness
to continue to seek a negotiated solution to that dispute
within the framework of the Organization of American
States.
We reiterate our devotion to, and support for,
Central American integration, as well as our solidarity
with, and commitment to, all of Latin America and the
Caribbean.
We live in exceptional times that affect each and
every one of our countries, as well as the United
Nations as a whole. Such critical moments create
opportunities for re-evaluation and change. I hope that
God will grant us the wisdom to take advantage of
those opportunities, thereby making it possible for us
to overcome the obstacles that have served to distract
humankind from a future of solidarity and common
welfare.

